ON MOTION
ORDER
The court construes Raymond A. Berry’s August 8, 2014 submission as a motion to reinstate his appeal and for an extension of time to file his brief.
*988This appeal was dismissed on August 7, 2014 for failure to timely submit a brief. Berry has now filed his informal brief.
Upon consideration thereof,
It Is ORDERED That:
(1) The motion is granted. The court’s August 7, 2014 dismissal order is vacated, the mandate is recalled, the appeal is reinstated, and Berry’s brief is accepted for filing.
(2) The Secretary’s brief is due no later than 21 days from the date of filing of this order.